—Judgment unanimously affirmed. Memorandum: Defendant contends that the original plea bargain was a sentence of five years to life imprisonment in return for his "telling the truth” about a codefendant. That alleged bargain was not placed on the record and thus is not enforceable (see, People v Hood, 62 NY2d 863, 865; Holtzman v Roman, 141 AD2d 601). In any event, defendant was given an opportunity to withdraw his plea and rejected that offer. Defendant further contends that he did not recite the underlying facts of the crime. Defendant admitted, however, that he intended to sell the cocaine, thus establishing that it was under his control. Finally, defendant’s contention that the plea was not voluntarily, knowingly and intelligently made is belied by the record. (Appeal from Judgment of Onondaga County Court, Burke, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Denman, P. J., Green, Balio, Wesley and Callahan, JJ.